DETAILED ACTION
The following Office action concerns Patent Application Number 16/481,104.  Claims 1-4, 6-8, 10-15 are pending in the application.  Claims 10-15 have been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed January 20, 2022 has been entered.
The previous objections to claims 1, 3 and 8 are withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1-4 and 6-8 under 35 USC 102 over Nishida et al is maintained in this action and discussed below.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. § 102 as being anticipated by Nishida et al (JP H1152600, included in the applicant’s IDS).  
Nishida et al teaches a solution comprising diethylzinc, hexane (solvent), and methyl acetoacetate (par. 58).  Methyl acetoacetate is a beta-keto ester and methyl acetoacetate satisfies claimed formula (3).  Hexane is a hydrocarbon.  In an example, 33 g of diethylzinc (0.27 mol) is added to 11.6 g of methyl acetoacetate (0.1 mol) in solution to give a ratio of diketone to zinc of 0.37 (par. 58).  
The instant claims also recite a partial hydrolysate of dialkylzinc as an alternative to dialkylzinc.  Since Nishida et al teaches dialkylzinc, the claims requiring dialkylzinc or a partial hydrolysate of dialkylzinc are satisfied.
Response to Arguments
The applicant argues that the added diethylzinc disappears immediately by reaction with sec-butanol in the method of Nishida et al.  However, Nishida et al does not teach that diethyl zinc is consumed by reaction with sec-butanol.  Furthermore, the only supporting evidence provided by the applicant is an MSDS for diethylzinc.  The MSDS is silent regarding the reaction of diethylzinc with sec-butanol.  Without evidence, the argument that diethylzinc disappears immediately is not persuasive.
The applicant further argues that Table 1 proves that the amount of diethylzinc added is 0.045 mol (not 0.27 mol as stated in the grounds of rejection).  However, Table 1 appears to be attorney argument, since Table 1 does not appear in Nishida et al.  Nishida et al teaches that 33 g of diethylzinc is added to 11.6 g (0.1 mol) of methyl acetoacetate (par. 58).  33 g of diethylzinc equates to 0.27 moles, which gives a mole ratio of methyl acetoacetate to zinc of 0.1/0.27 = 0.37, which is within the claimed range of 0.01-2.
Conclusion
No new ground of rejection was presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.